DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 4 and 8, respectively, must be shown or the feature(s) canceled from the claim(s).  In particular, with respect to claim 4, the drawings fail to show an embodiment where both t2>t1, as defined in claim 1, is satisfied and the insulating layer being located on the first and second end surfaces of the ceramic body.  FIGS. 12 and 13 of the application show the insulating layer extending nearly onto the end surfaces of the ceramic body.  However, per claim 1, t2 (the dimension from the main surface of the ceramic body  to the outer surface of the first outer electrode) must be larger than t1 (the dimension from the main surface of the ceramic body  to the outer surface of the insulating layer).  Further, per claim 1, the outer electrode must extend onto the main surfaces of the ceramic body.  As such, element 50a (shown in FIGS. 12 and 13) cannot be the outer electrode referenced in the combination of claims 1 and 4.   Additionally, with respect to claim 8, no drawing shows an embodiment where both t2>t1, (where t2 references the dimension from the main surface of the ceramic body  to the outer surface of the first outer electrode) in use with an outermost electrode 50a.  FIGS. 12 and 13 show element 50a in combination with a t1>t2 as defined in claim 1.   No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “t2” has been used to designate the dimension for two different unrelated parts (elements 30a and 50a).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


Claims 1, 2, 7, 11, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US Pat. App. Pub. No. 2014/0085767).
With respect to claim 1, Kang discloses a multilayer ceramic electronic component comprising: a multilayer body including a plurality of layered ceramic layers and a plurality of layered inner electrode layers (see FIG. 2, ceramic body 10 and internal electrodes 21/22; see also, paragraph [0043]), a first main surface and a second main surface facing each other in a layering direction, a first side surface and a second side surface facing each other in a width direction orthogonal or substantially orthogonal to the layering direction, and a first end surface and a second end surface facing each other in a length direction orthogonal or substantially orthogonal to the layering direction and the width direction (see FIG. 1 and paragraphs [0035]-[0036]); a first outer electrode covering the first end surface and extending from the first end surface so as to cover portions of the first main surface, the second main surface, the first side surface, and the second side surface (see FIGS. 1 and 2, element 31); a second outer electrode covering the second end surface and extending from the second end surface so as to cover portions of the first main surface, the second main surface, the first side surface, and the second side surface (see FIGS. 1 and 2, element 32); and an insulating continuously extending from a ceramic layer at the first main surface of the multilayer body so as to cover an end edge portion of the first outer electrode located on the first main surface of the multilayer body (see FIGS. 2, element 11, which is shown as covering the end portion of outer electrode layers 31a and 31b; see also, FIG. 3, which shows this coverage in more detail as exemplified on outer electrode layers 32a and 32b), and continuously extending from the ceramic layer at the first main surface of the multilayer body so as to cover an end edge portion of the second outer electrode located on the first main surface of the multilayer body (see FIGS. 2 and 3, element 11, which is shown as covering the end portion of outer electrode layers 32a and 
With respect to claim 2, Kang discloses that the first outer electrode includes a first underlying electrode layer and a first plating layer disposed on a surface of the first underlying electrode layer (see FIG. 2, elements 31a, 32b and paragraph [0034]); the second outer electrode includes a second underlying electrode layer and a second plating layer disposed on a surface of the second underlying electrode layer (see FIG. 2, elements 31a, 32b and paragraph [0034]); and the insulating layer continuously extends from the ceramic layer at the first main surface of the multilayer body so as to cover an end edge portion of the first underlying electrode layer located on the first main surface side of the multilayer body (see FIGS. 2, element 11, which is shown as covering the end portion of outer electrode layers 31a and 31b; see also, FIG. 3, which shows this coverage in more detail as exemplified on outer electrode layers 32a and 32b), and continuously extends from the ceramic layer at the first main surface of the multilayer body so as to cover an end edge portion of the second underlying electrode layer located on the first main surface side of the multilayer body (see FIGS. 2 and 3, element 11, which is shown as covering the end portion of outer electrode layers 32a and 32b; see also, FIG. 3, which shows this coverage in more detail).
With respect to claim 7, Kang discloses that the insulating layer is made of a resin.  See paragraph [0067].
With respect to claim 11, Kang discloses that each of the plurality of ceramic layers includes at least one of BaTiO3, CaTiO3, SrTiO3, Pb, Fe ferrite beads, or CaZrO3 as a main component.  See paragraph [0074].
With respect to claim 16, Kang discloses that each of the plurality of inner electrode layers includes at least one of Ni, Cu, or Ag.  See paragraph [0049].
With respect to claim 17, Kang discloses that each of the first and second outer electrodes includes a plating layer as an outermost layer.  See FIG. 2, elements 31b/32b.
With respect to claim 18, Kang discloses that the plating layer includes at least one of Cu, Ni, Sn, Ag, Pd, an Ag-Pd alloy, or Au.  See paragraph [0053].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US Pat. App. Pub. No. 2014/0085767) in view of Song et al. (US 10,361,035).
With respect to claim 3, Kang teaches that the first outer electrode includes a first underlying electrode layer and a first plating layer disposed on a surface of the first underlying electrode layer (see Kang, FIGS. 2 and 3, elements 31a/31b); the second outer electrode includes a second underlying electrode layer and a second plating layer disposed on a surface of the second underlying electrode layer (see Kang, FIGS. 2 and 3, elements 32a/32b); and the insulating layer continuously extends from the ceramic layer at the first main surface of the multilayer body so as to cover an end edge portion of one plating layer of the plurality of plating layers of the first plating layer (see FIGS. 2, element 11, which is shown as covering the end portion of outer electrode layers 31a and 31b; see also, FIG. 3, which shows this coverage in more detail as exemplified on outer electrode layers 32a and 32b), and continuously extends from the ceramic layer at the first main surface of the multilayer body so as to cover an end edge portion of one plating layer of the plurality of plating layers of the second plating 
Kang fails to explicitly teach that each of the first plating layer and the second plating layer includes a plurality of plating layers.
Song, on the other hand, teaches that each of the first plating layer and the second plating layer includes a plurality of plating layers.  See FIG. 4, elements 131b/131c and 132b/132c and col. 6, lines 30-35.  Such an arrangement provides improved moisture resistance and reliability.  See col. 1, lines 51-54 and 45-47.  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Kang, as taught by Song, in order to provide improved mounting connections for the capacitor.
With respect to claim 19, Kang fails to explicitly teach that the plating layer includes a plurality of layers.
Song, on the other hand, teaches that each of the first plating layer and the second plating layer includes a plurality of plating layers.  See FIG. 4, elements 131b/131c and 132b/132c and col. 6, lines 30-35.  Such an arrangement provides improved moisture resistance and reliability.  See col. 1, lines 51-54 and 45-47.  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Kang, as taught by Song, in order to provide improved mounting connections for the capacitor.
With respect to claim 20, the combined teachings of Kang and Song teach that the plating layer includes a Ni plating layer and a Sn plating layer covering the Ni plating layer.  See Song, col. 6, lines 30-35.	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (US Pat. App. Pub. No. 2014/0085767) in view of Masunari (US Pat. App. Pub. No. 2020/0365326).
With respect to claim 4, Kang teaches that the inner electrode layers include a first inner electrode layer and a second inner electrode layer, the first inner electrode layer extending to the first end surface side and electrically connected to the first outer electrode, the second inner electrode layer extending to the second end surface side and electrically connected to the second outer electrode.  See FIG. 2, elements 21/22.
Kang fails to teach that the insulating layer includes end edges located on outer sides with respect to a facing electrode portion in the length direction and located on the first end surface side and the second end surface side of the insulating layer, the facing electrode portion being a portion in which the first inner electrode layer and the second inner electrode layer face each other.
Masunari, on the other hand, teaches that the insulating layer includes end edges located on outer sides with respect to a facing electrode portion in the length direction and located on the first end surface side and the second end surface side of the insulating layer, the facing electrode portion being a portion in which the first inner electrode layer and the second inner electrode layer face each other.  See FIG. 3, element 40.  Such an arrangement results in reduced short circuits.  See paragraph [0059].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Kang, as taught by Masunari, in order to reduce short circuiting.  
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US Pat. App. Pub. No. 2014/0085767) in view of Lee et al. (US 10,366,834).
With respect to claim 5, Kang fails to teach that the insulating layer is made of a ceramic. 
Lee, on the other hand, teaches that the insulating layer is made of a ceramic.  See FIG. 2, element 143 and col. 3, lines 28-34.  Such an arrangement results in improved moisture reliability.  See col. 1, lines 45-47.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Kang, as taught by Lee, in order to improve the moisture reliability of the ceramic body.  
With respect to claim 6, the combined teachings of Kang and Lee teaches that the ceramic includes at least one of Al203, PZT, SiC, SiO2, or MgO.  See Lee, col. 3, lines 31-34.
Claims 8-10, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US Pat. App. Pub. No. 2014/0085767) in view of Kanbe et al. (US Pat. App. Pub. No. 2019/0355522).
With respect to claim 8, Kang teaches that the insulating layer covers an entirety or substantially and entirety of the first main surface side of the multilayer ceramic electronic component (see FIG. 2, wherein the insulating layer 11 covers the entirety of the exposed ceramic body).
Kang fails to disclose that the multilayer ceramic electronic component further includes: a first outermost electrode on the first end surface side of the first outer electrode; and a second outermost electrode on the second end surface side of the second outer electrode; each of the first outermost electrode and the second outermost electrode includes an intermetallic compound as a main component, the intermetallic compound including at least one high melting point metal selected from Cu and Ni, and Sn as a low melting point metal.
Kanbe, on the other hand, teaches a first outermost electrode on the first end surface side of the first outer electrode; and a second outermost electrode on the second end surface side of the second outer electrode; each of the first outermost electrode and the second outermost electrode includes an intermetallic compound as a main component, the intermetallic compound including at least one high melting point metal selected from Cu and Ni, and Sn as a low melting point metal.  See FIG. 2, 
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Kang, as taught by Kanbe, in order to improve the bonding strength between the outermost electrodes and the outer plating layer of the capacitor.
With respect to claim 9, the combined teachings of Kang and Kanbe teach that the intermetallic compound includes a material provided by a reaction between Sn and a Cu-Ni alloy.  See Kanbe, paragraph [0092].
With respect to claim 10, Kang fails to teach that the multilayer body includes rounded corners and rounded ridgeline portions.
Kanbe, on the other hand, teaches that the multilayer body includes rounded corners and rounded ridgeline portions.  See paragraph [0038].  Such an arrangement is part of a ceramic component having improved strength against stress.  See paragraph [0010].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Kang, as taught by Kanbe, in order to improve strength against stress. 
With respect to claim 12, Kang fails to teach that each of the plurality of ceramic layers further includes at least one of a Mn compound, a Fe compound, a Cr compound, a Co compound or a Ni compound as a sub-component.
Kanbe, on the other hand, teaches that each of the plurality of ceramic layers further includes at least one of a Mn compound, a Fe compound, a Cr compound, a Co compound or a Ni compound as a sub-component.  See paragraph [0040].  Such an arrangement results in a change in characteristics of the electronic component, as desired.  See paragraph [0040].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Kang, as taught by Kanbe, in order to change the characteristics of the electronic component. 
With respect to claim 13, Kang fails to teach that each of the plurality of ceramic layers has a thickness that is more than or equal to about 0.3 µm and less than or equal to about 5.0 µm.  
Kanbe, on the other hand, teaches that each of the plurality of ceramic layers has a thickness that is more than or equal to about 0.3 µm and less than or equal to about 5.0 µm.   See paragraph [0044].  Such an arrangement results in a reduced size of the capacitor.  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Kang, as taught by Kanbe, in order to reduce the size of the electronic component. 
With respect to claim 15, Kang fails to teach that each of the plurality of inner electrode layers has a thickness of more than or equal to about 0.1 µm and less than or equal to about 3.0 µm.  
Kanbe, on the other hand, teaches that each of the plurality of inner electrode layers has a thickness of more than or equal to about 0.1 µm and less than or equal to about 3.0 µm.  See paragraph [0050].  Such an arrangement results in a reduced size of the capacitor.  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Kang, as taught by Kanbe, in order to reduce the size of the electronic component. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (US Pat. App. Pub. No. 2014/0085767) in view of Sugita (US Pat. App. Pub. No. 2019/0371527).
With respect to claim 14, Kang fails to explicitly disclose that a dimension of the multilayer body in the layering direction is more than or equal to about 100 µm  and less than or equal to about 4 mm, a dimension of the multilayer body in the length direction is more than or equal to about 100 µm  and less 
Sugita, on the other hand, teaches that a dimension of the multilayer body in the layering direction is more than or equal to about 100 µm  and less than or equal to about 4 mm, a dimension of the multilayer body in the length direction is more than or equal to about 100 µm  and less than or equal to about 3 mm, and a dimension of the multilayer body in the width direction is more than or equal to about 100 µm  and less than or equal to about 3 mm.  See paragraph [0033].  Such an arrangement results in an effective capacitor.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Kang, as taught by Sugita, in order to provide an effectively sized capacitor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DION R. FERGUSON/Primary Examiner, Art Unit 2848